Citation Nr: 1418864	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970 and received numerous decorations including the Republic of Vietnam Campaign Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.  


FINDING OF FACT

Bilateral sensorineural hearing loss had its onset in service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) ( 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral hearing loss that was caused by in-service noise exposure and therefore warrants direct service connection.

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).

The Veteran has been afforded multiple VA audiological evaluations, which collectively establish that he has bilateral sensorineural hearing loss that qualifies as disabling under 38 C.F.R. 3.385.  See December 2011 VA Audiology Consult (noting bilateral speech discrimination scores of 92 percent); see also July 2012 and July 2013 VA Audiological Examination Reports.  As such, the threshold criterion for service connection has been met in this case.  See Hickson, 12 Vet. App. at 253.

The second element required for direct service connection has also been satisfied.  Id.  Specifically, the Veteran has reported a history of in-service noise exposure incurred both as a radio operator and as a crewmember aboard the USS Mahan.  See e.g. July 2011 Informal Conference Report.  The Veteran is competent to report such in-service trauma, which he personally experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his assertions are presumed credible as they are both internally consistent and corroborated by his service records, which reflect that his military occupational specialty (radio operator) and his assignment to a guided missile frigate (the USS Mahan) each carried a high risk of noise exposure.  See 38 C.F.R. § 3.159(a)(2); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Notably, such exposure has already been conceded in the aforementioned July 2011 rating decision granting service connection for tinnitus.  As such, the Veteran's appeal turns on whether a nexus exists between his currently diagnosed bilateral sensorineural hearing loss and that conceded in-service injury.  See Hickson, 12 Vet. App. at 253.

With respect to this third and final requirement for direct service connection, the record contains a February 2011 VA examination report that weighs against the Veteran's claim.  See February 25, 2011 VA Examination Report at 4 (indicating that the Veteran's hearing loss is "not at least as likely as not . . . related to military noise exposure."  Notably, however, the examiner relied heavily on the lack of contemporaneous clinical evidence of in-service hearing loss, even though this is not a valid stand-alone basis for a negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In addition, the examiner predicated her negative nexus opinion on the fact that the Veteran did not experience any significant hearing impairment for approximately 37 years after leaving the military.  See February 25, 2011 VA Examination Report at 4 (noting that the Veteran's "first documented hearing loss was 1/26/2010 during his audiological evaluation").  This finding is at odds with the Veteran's own statements, and those of his representative, and is also unsupported by the other pertinent evidence of record.  Indeed, none of the other private and VA audiologists who have examined and treated the Veteran's hearing loss have expressly addressed its etiology, or commented on the presence, or absence, of any persistent, or recurrent underlying symptoms.  As such, the February 2011 VA examiner appears to have predicated her own finding in this regard on the lapse in time between the Veteran's active service and his initiation of medical treatment for sensorineural hearing loss.  Such a gap in treatment, though certainly a factor to be considered in determining whether an in-service nexus exists, is not dispositive of service-connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Accordingly, the Board finds that, by relying on the lack of hearing loss shown in service and the delay in medical treatment for this disorder following service, the February 2011 VA examiner has provided an opinion that fails to account for the favorable evidence of record, most notably, the Veteran's documented in-service noise exposure and his own account of persistent, and progressively worsening, hearing loss since service.  It follows that this opining clinician has failed to demonstrate that she is fully informed of the pertinent facts, i.e., history, of the case, which can only gleaned from a complete review of the evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  
Having thus established that the February 2011 VA examiner's opinion is inadequate for purposes of deciding the Veteran's appeal, the Board has given careful consideration to his own lay assertions, including his repeated denial of any significant post-service noise exposure and his report of having persistent and progressively worsening hearing loss since service.  See February 2011, July 2012, and July 2013 VA Examination Reports.  Just as the Veteran is capable of attesting to acoustic trauma during service, he is likewise competent to report that such an trauma did not occur after he left the Navy.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  Similarly, he is competent to report a history of post-service symptoms, which lie within the realm of his personal experience.  Id.  Moreover, the Board finds his account to be credible as it is internally consistent and uncontroverted by the remaining record.  See 38 C.F.R. § 3.159(a)(2).   

Accordingly, the Board finds that the Veteran's account of longstanding bilateral hearing impairment is entitled to probative value.  The Board further finds such lay evidence is indicative of recurrent symptoms since service.  38 C.F.R. § 3.303(a).  Guiding the Board towards this conclusion is the fact that the Veteran is already in receipt of VA benefits for tinnitus.  It follows that, as he has already been shown to have one disability (tinnitus) that is etiologically related to his conceded in-service acoustic trauma, it is logical to assume that another noise-induced disorder (bilateral sensorineural hearing loss) would also warrant service connection.  Thus, the Board resolves any reasonable doubt in this decorated Veteran's favor and finds that he is entitled to service connection for his bilateral sensorineural hearing loss.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


